Citation Nr: 0839315	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  04-32 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.	Service connection for shortness of breath, as secondary 
to service-connected hypothyroidism.

2.	Service connection for irregular heart beat, as secondary 
to service-connected hypothyroidism.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The veteran had active service from July 1943 to December 
1945, and from September 1951 to July 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.  The Board remanded this matter in 
April 2008 for additional medical inquiry into the claims 
addressed here.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The veteran's shortness of breath is not related to 
treatment for her service-connected hypothyroidism.  

2.	The veteran's irregular heart beat is not related to 
treatment for her service-connected hypothyroidism.  


CONCLUSIONS OF LAW

1.	A shortness of breath disorder is not related to the 
veteran's service-connected hypothyroidism.  38 U.S.C.A. § 
1110 (2002); 38 C.F.R. § 3.310 (2008).  

2.	An irregular heart beat is not related to the veteran's 
service-connected hypothyroidism.  38 U.S.C.A. § 1110 (2002); 
38 C.F.R. § 3.310 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims secondary service connection for shortness 
of breath and irregular heart beat disorders.  In the 
interest of clarity, the Board will initially discuss whether 
these claims have been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in November 2001, December 2003, and April 
2008.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed 
the veteran of the elements of her claims, and of the 
evidence needed to substantiate her claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to her claims).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veterans 
should be notified to submit any pertinent evidence in their 
possession).  VA advised the veteran of the respective duties 
of the VA and of the veteran in obtaining evidence needed to 
substantiate her claims.  And VA notified the veteran prior 
to the initial adjudication of her claims in April 2002.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability 
evaluations and effective dates for the award of VA benefits 
until the April 2008 letter.  Nevertheless, the Board finds 
that any presumed prejudice incurred by the veteran is 
rebutted by the record, and that proceeding with a final 
decision is appropriate here.  See Sanders v. Nicholson, 487 
F.3d 881 (2007).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  As 
will be noted below, the veteran's claims will be denied.  So 
no evaluation or effective date will be assigned.  Moreover, 
in accordance with remedial actions outlined in Mayfield, VA 
readjudicated the veteran's claims in the July 2008 
Supplemental Statement of the Case of record.  As such, the 
veteran has not been prejudiced by the untimely notice here.    

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before hearings to voice her 
contentions.  And the veteran underwent VA compensation 
evaluations for her claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding her claims here.  

II.  The Merits of the Claims for Secondary Service 
Connection

In a September 1999 Board decision, the veteran was granted 
service connection for hypothyroidism.  In July 2001, she 
claimed that her hypothyroidism related to several disorders 
to include shortness of breath and irregular heart beat.  In 
particular, she claimed that these disorders resulted from 
medication used for her hypothyroidism.  In support of this 
assertion, the veteran submitted into the record internet 
articles that discuss the potential side effects of 
Levothyroxine (a hypothyroidism medication) to include chest 
pain and shortness of breath.  

In the April 2002 rating decision on appeal, the RO disagreed 
with the veteran's secondary service connection claims.  For 
the reasons set forth below, the Board agrees with that 
decision.   

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2008).    

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this matter, the medical evidence supports the veteran's 
claims to having shortness of breath and an irregular heart 
beat.  A June 2008 VA compensation examination report, 
included in the record pursuant to the Board's April 2008 
remand for additional medical inquiry, noted diagnoses of 
exertional dyspnea and a history of irregular heart beat.  
These diagnoses are also noted in a May 2003 VA compensation 
examination report of record. 

Despite the many private and VA medical records in the claims 
file, however, no medical evidence of record specifically 
links the veteran's disorders to her hypothyroidism, or to 
medication she has used for her hypothyroidism.  38 C.F.R. § 
3.310(a).  The Board notes again the articles submitted by 
the veteran.  But these articles do not reference the 
veteran's specific case.  Indeed, the only medical evidence 
of record that specifically addresses the issue of nexus 
presented here counters the veteran's assertions.  In the 
June 2008 VA report of record, the VA examiner stated that 
the veteran's hypothyroidism medication likely did not relate 
to her difficulties.  This examiner stated, rather, that the 
veteran's dyspnea related to morbid obesity and exercise 
intolerance, which stemmed from non-service-connected 
physical disorders.  

Based on the evidence of record, the Board finds that the 
evidence preponderates against the veteran's claims of 
secondary service connection here.  As the preponderance of 
the evidence is against the veteran's claims, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board notes that it has closely reviewed and considered 
the veteran's statements in this matter.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the veteran's claims.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  


	(CONTINUED ON NEXT PAGE)


ORDER

1.	Service connection for shortness of breath is denied.    

2.	Service connection for irregular heart beat is denied.   



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


